MEMORANDUM **
Summary judgment was improper in light of the genuine issues of material fact that existed as to (1) whether it was reasonably practicable under the circumstances for Mr. Ratty to provide the medical certification by the deadline imposed by the School District; (2) whether the School District adequately notified Mr. Ratty of the specific expectations and obligations requisite to obtaining leave, and of the consequences of failing to meet those obligations; (3) whether Mr. Ratty acted diligently and in good faith to provide the medical certification by the School District’s deadline; (4) whether the School District gave Mr. Ratty a reasonable opportunity to cure any deficiencies in the medical certification he actually provided; and (5) whether the School District excused any deficiencies in Mr. Ratty’s request for leave by advising him in the Record of Personnel Notification that he could still “apply for and be granted a leave of absence ...”
REVERSED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.